Exhibit 10.7

 

Document prepared by and
upon recordation to be
returned to:

 

Rex A. Palmer, Esq.

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

 

 

 

 

OPEN-END FEE AND LEASEHOLD

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND

FIXTURE FILING

 

executed on the dates set forth in the acknowledgments hereto
and effective as of January 15, 2009

 

From

 

5100 NEVILLE ROAD, LLC,
a Delaware limited liability company, as Mortgagor

 

and

 

BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
formerly known as BFG Acquisition Corp., as Additional Mortgagor

 

To

 

BANK OF AMERICA, N.A., as Mortgagee

 

 

 

THIS INSTRUMENT SECURES PRESENT AND FUTURE INDEBTEDNESS, OBLIGATIONS AND
ADVANCES UP TO A MAXIMUM PRINCIPAL AMOUNT OF $72,000,000.

 

THIS INSTRUMENT IS ALSO A FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT
TO 13 PA. C.S.A. § 9334 AND 13 PA. C.S.A. § 9501 OF THE PENNSYLVANIA
UNIFORM COMMERCIAL CODE.

 

--------------------------------------------------------------------------------


 

OPEN-END FEE AND LEASEHOLD
MORTGAGE, SECURITY AGREEMENT
AND FIXTURE FILING

 

OPEN-END FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING,
executed on the dates set forth in the acknowledgments hereto and effective as
of January 15, 2009 (this “Mortgage”), made by 5100 NEVILLE ROAD, LLC, a
Delaware limited liability company (the “Mortgagor”) with an address at 1309
South Cicero Avenue, Cicero, Illinois, 60650 and BRAD FOOTE GEAR WORKS, INC, an
Illinois corporation formerly known as BFG Acquisition Corp. (the “Additional
Mortgagor”), with an address at 1309 South Cicero Avenue, Cicero, Illinois,
60650 to BANK OF AMERICA, N.A., a national banking association with an address
at One Federal Street, Boston, Massachusetts 02110 (the “Mortgagee”).

 

Preliminary Statement

 

BFG Acquisition Corp. (now known as Brad Foote Gear works, Inc.) and LaSalle
Bank NI (now known as Bank of America, N.A.) entered into a Loan and Security
Agreement dated as of January 17, 1997 (as heretofor amended, as amended by an
Omnibus Amendment Agreement of even date herewith and as hereafter amended,
modified and restated from time to time, the “Loan Agreement”).  Pursuant to the
Loan Agreement the Mortgagee has agreed to loan the Additional Mortgagor and its
affiliates(including the Mortgagor) up to the aggregate amount of $36,974,322.98
pursuant to and subject to the terms of the following promissory notes (as
amended by an Omnibus Amendment Agreement of even date herewith and as hereafter
amended, modified and restated from time to time collectively, the “Notes”):

 

1.             $7,000,000 Revolving Line of Credit Note dated December 8, 2008
from the Additional Mortgagor to the order of Mortgagee (the “Revolving Line of
Credit Note”) due March 15, 2009.

 

2.             $11,000,000 Amended and Restated Equipment Line Note
(Non-Revolving Line With Conversion) dated November 10, 2006, from the
Additional Mortgagor to the order of Mortgagee (as modified by Note Modification
Agreement dated as of December 8, 2008,  the “Equipment Loan A Note”) which is
payable in monthly principal payments of $183,333.33 plus interest commencing
May 31, 2007 with a final payment due April 30, 2012.

 

3.             $9,000,000 Equipment Line Note (Non-Revolving Line With
Conversion) dated June 30, 2007, from the Additional Mortgagor to the order of
Mortgagee (as modified by Note Modification Agreement dated as of December 8,
2008, the “Equipment Loan B Note”) with monthly principal payments of
$147,958.13 plus interest commencing July 31, 2008 with a final payment due
June 30, 2013.

 

4.             $7,899,332.98 Consolidated Term Note dated February 1, 2006, from
the Additional Mortgagor to the order of Mortgagee (as modified by Note
Modification Agreement dated as of December 8, 2008, the “Term Loan Note”) with
monthly principal payments of

 

--------------------------------------------------------------------------------


 

$131,655.55 plus interest commencing February 28, 2006 with a final payment due
January 31, 2011.

 

5.             $2,075,000 Term Note dated January 31, 2008 from the Mortgagor
and 1309 South Cicero Avenue, LLC (collectively, the “Subsidiaries”) to the
order of Mortgagee (as modified by Note Modification Agreement dated as of
December 8, 2008, the “Subsidiary Note”) payable in monthly principal payments
of $34,583.33 plus interest with a final payment due January 31, 2013.

 

The Subsidiaries and the Additional Mortgagor heretofore or hereafter may enter
into interest rate, currency or commodity swap agreements, cap agreements or
collar agreements or other agreements or arrangements designed to protect such
Person against fluctuations in interest rates, currency exchange rates or
commodity prices with the Mortgagee or its affiliates (as hereafter amended,
modified and restated from time to time collectively, the “Hedging Agreements”)
or receive treasury or cash management services from the Mortgagee (the “Bank
Services”).

 

Pursuant to the Loan Agreement the Mortgagor has executed and delivered to the
Mortgagee a Continuing Guaranty dated as of the date hereof(the “Guaranty”)
whereby the Mortgagor guaranteed the obligations of the Additional Mortgagor
under the Loan Agreement, the Subsidiary Note, any Hedging Agreement and the
other Loan Documents or any Bank Services.

 

The Mortgagor is the record owner of the Land (defined below).

 

It is a condition, among others, to the extension by the Mortgagee of the term
of the Revolving Line of Credit Note that the Mortgagor shall have executed and
delivered this Mortgage to the Mortgagee.

 

NOW, THEREFORE, in consideration of the premises and to induce the Mortgagee to
amend the Loan Agreement and extend the term of the loan evidenced by the
Revolving Line of Credit Note, the Mortgagor hereby agrees with the Mortgagee,
as follows:

 

TO SECURE PAYMENT OF THE INDEBTEDNESS (DEFINED BELOW) INCLUDING ALL THE AMOUNTS
ADVANCED TO OR FOR THE BENEFIT OF THE MORTGAGOR UNDER THE LOAN AGREEMENT AND THE
SUBSIDIARY NOTE AND THE OBLIGATIONS OF THE MORTGAGOR UNDER THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, THE GUARANTY, THE SUBSIDIARY NOTE AND THE OTHER
SUBSIDIARY LOAN DOCUMENTS, ALL HEDGING AGREEMENTS AND IN CONNECTION WITH ANY
BANK SERVICES THE MORTGAGOR HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS,
WARRANTS AND SETS OVER TO THE MORTGAGEE, AND GRANTS THE MORTGAGEE A SECURITY
INTEREST IN:

 

(A)          the parcel(s) of real property described on Exhibit A (the “Land”);
all buildings, structures, Fixtures, Equipment, and other improvements of every
kind existing at any time and from time to time on or under the Land, together
with any and all appurtenances to such buildings, structures or improvements,
including sidewalks, utility pipes, conduits and lines, parking areas and
roadways, and including all modifications, alterations, renovations,

 

2

--------------------------------------------------------------------------------


 

improvements and other additions to or changes in the Improvements at any time
(“Improvements”); all agreements, easements, rights of way or use, rights of
ingress or egress, privileges, appurtenances, tenements, hereditaments and other
rights and benefits at any time belonging or pertaining to the Land or the
Improvements, including, without limitation, the use of any streets, ways,
alleys, vaults or strips of land adjoining, abutting, adjacent or contiguous to
the Land and all permits, licenses and rights, whether or not of record,
appurtenant to the Land (“Appurtenant Rights”; the Land, Improvements,
Appurtenant Rights, Fixtures and Equipment being collectively referred to as the
“Property”);

 

(B)           all the estate, right, title, claim or demand whatsoever of the
Mortgagor, in possession or expectancy, in and to the Property or any part
thereof;

 

(C)           all right, title and interest of the Mortgagor in and to all of
the fixtures, furnishings and fittings of every kind and nature whatsoever, and
all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by the Mortgagor and now
or subsequently attached to, or contained in or used or usable in any way in
connection with any operation or letting of the Property, (all of the foregoing
in this paragraph being referred to as the “Fixtures”);

 

(D)          all right, title and interest of the Mortgagor in and to all of the
fixtures, chattels, business machines, machinery, apparatus, equipment,
furnishings, fittings and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
the Mortgagor and now or subsequently attached to, or contained in the Property,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, refrigerators, display cases, elevators, loading and
unloading equipment and systems, stoves, ranges, laundry equipment, cleaning
systems (including window cleaning apparatus), telephones, communication systems
(including satellite dishes and antennae), televisions, computers, sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, conduits,
appliances, fittings and fixtures of every kind and description (all of the
foregoing in this paragraph being referred to as the “Equipment”);

 

(E)           all right, title and interest of the Mortgagor in and to all
substitutes and replacements of, and all additions and improvements to, the
Improvements and the Fixtures and Equipment, subsequently acquired by the
Mortgagor or constructed, assembled or placed by the Mortgagor on the Land,
immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Property or offsite, and, in each such case, without any further
conveyance, mortgage, assignment or other act by the Mortgagor;

 

(F)           all right, title and interest of the Mortgagor in and to all
unearned premiums under insurance policies now or subsequently obtained by the
Mortgagee relating to the Property or the

 

3

--------------------------------------------------------------------------------


 

Fixtures and the Mortgagor’s interest in and to all proceeds of any such
insurance policies (including title insurance policies) including the right to
collect and receive such proceeds: and all awards and other compensation
(“Condemnation Awards”), including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Property for the taking by eminent domain, condemnation or otherwise, of all or
any part of the Property or any easement or other right therein;

 

(G)           all right, title and interest of the Mortgagor in and to all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Property or any part thereof;

 

(H)          all rights of the Mortgagor under all leases, licenses, occupancy
agreements, concessions or other arrangements, whether written or oral, whether
now existing or entered into at any time hereafter, whereby any Person agrees to
pay money to the Mortgagor or any consideration for the use, possession or
occupancy of, or any estate in, the Land or any part thereof, and all rents,
income, profits, benefits, avails, advantages and claims against guarantors
under any thereof (all of the foregoing is herein referred to collectively as
the “Leases”);;

 

(I)            all rents, issues, profits, royalties, avails, income and other
benefits derived by the Mortgagor from the Land (all of the foregoing is herein
collectively called the “Rents”);

 

(J)            all Accounts, Chattel Paper, Deposit Accounts, Documents, General
Intangibles, Goods, Instruments, Inventory, Investment Property and Securities
Accounts (as each such term is defined in the Uniform Commercial Code as in
effect in the State of Illinois);

 

(K)          all proceeds, both cash and noncash, of the foregoing; and

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by the Mortgagor and described in the foregoing clauses
(A) through (I) are collectively referred to as the “Mortgaged Property”);
provided, however, that notwithstanding anything hereinabove to the contrary the
maximum principal amount of the Indebtedness secured hereby at any one time
shall not exceed $72,000,000, plus all costs of enforcement and collection of
this Mortgage, the Guaranty, the Subsidiary Note, the Loan Agreement and the
other Loan Documents, plus the total amount of any advances made pursuant to the
Loan Documents to protect the collateral and the security interest and lien
created hereby; together with interest on all of the foregoing as provided in
the Loan Documents.

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
granted unto the Mortgagee, its successors and assigns for the uses and purposes
set forth, until all amounts owed by and obligations of the Mortgagor to the
Mortgagee under the Loan Agreement, the Subsidiary Note, the Guaranty, the other
Loan Documents, the other Subsidiary Loan Documents and any Hedging Agreements
or in connection with any Bank Services (collectively, the “Indebtedness”) are
paid.

 

1.             Definitions.  Capitalized terms used but not otherwise defined in
this Mortgage shall have the respective meanings specified in the Loan Agreement
.

 

4

--------------------------------------------------------------------------------


 

2.             Payment of Indebtedness.  The Mortgagor shall pay the
Indebtedness in accordance with the terms of the Loan Agreement, the Guaranty,
the Subsidiary Note and each Hedging Agreement and perform each term to be
performed by it under the Loan Agreement, the Guaranty, the Subsidiary Note,
each Hedging Agreement and the other Loan Documents and Subsidiary Loan
Documents.

 

3.             Insurance.  The Mortgagor will at all times maintain or cause to
be maintained on the Improvements and on all other Mortgaged Property, all
casualty insurance required at any time or from time to time by the Loan
Agreement.  At the request of the Mortgagee, Mortgagor shall deliver to and keep
deposited with the Mortgagee original certificates and copies of all such
policies of casualty insurance maintained on the Mortgaged Property and renewals
thereof, with premiums prepaid, and with standard non-contributory mortgagee and
loss payable clauses satisfactory to the Mortgagee, and clauses providing for
not less than 10 days’ prior written notice to the Mortgagee of cancellation of
such policies attached thereto in favor of the Mortgagee, its successors and
assigns.  While no Event of Default has occurred and is continuing any loss paid
to the Mortgagee or Mortgagor under any such policies may be applied by the
Mortgagor to rebuild or repair the damaged or destroyed Improvements or other
Mortgaged Property.  The Mortgagor further agrees that, upon the occurrence and
during the continuance of an Event of Default, any loss paid to the Mortgagee or
Mortgagor under any of such policies shall be applied, at the option of the
Mortgagee, toward pre-payment of the Indebtedness as provided in the Loan
Agreement, or to the rebuilding or repairing of the damaged or destroyed
Improvements or other Mortgaged Property, as the Mortgagee in its sole and
unreviewable discretion may elect. The Mortgagor hereby empowers the Mortgagee,
in its reasonably exercised discretion, upon the occurrence and during the
continuance of an Event of Default, to settle, compromise and adjust any and all
claims or rights under any insurance policy maintained by the Mortgagor relating
to the Mortgaged Property.  At all times other than during the continuance of an
Event of Default, the Mortgagor shall have the exclusive right to settle,
compromise, and adjust any and all claims, rights, or proceeds under any
insurance policy maintained by the Mortgagor relating to the Mortgaged
Property.  In the event of foreclosure of this Mortgage or other transfer of
title to the Land in extinguishment of the indebtedness secured hereby, all
right, title and interest of the Mortgagor in and to any insurance policies then
in force shall pass to the purchaser or grantee.  Nothing contained in this
Mortgage shall create any responsibility or obligation on the Mortgagee to
collect any amounts owing on any insurance policy or resulting from any
condemnation, to rebuild or replace any damaged or destroyed Improvements or
other Mortgaged Property or to perform any other act hereunder.  The Mortgagee
shall not by the fact of approving, disapproving, accepting, preventing,
obtaining or failing to obtain any insurance, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits, and the Mortgagor hereby expressly assumes full responsibility
therefor and all liability, if any, with respect thereto.

 

4.             Eminent Domain.  In case the Mortgaged Property, or any part or
interest in any thereof, is taken by condemnation, then upon the occurrence and
during the continuance of an Event of Default, the Mortgagee is empowered to
collect and receive all Condemnation Awards which may be paid for any property
taken or for damages to any property not taken (all of which the Mortgagor
hereby assigns to the Mortgagee), and all Condemnation Awards so received shall
be forthwith applied by the Mortgagee, as it may elect in its sole and
unreviewable discretion, to

 

5

--------------------------------------------------------------------------------


 

the prepayment of the Indebtedness, or to the repair and restoration of any
property not so taken or damaged; provided, however, as long as no Event of
Default has occurred and is continuing that any Condemnation Awards payable by
reason of the taking of less than all of the Mortgaged Property shall be made
available to the extent required, as determined by the Mortgagee in its
reasonable discretion, for the repair or restoration of any Mortgaged Property
not so taken.  The Mortgagor hereby empowers the Mortgagee, in the Mortgagee’s
reasonably exercised discretion, upon the occurrence and during the continuance
of an Event of Default to settle, compromise and adjust any and all claims or
rights arising under any condemnation or eminent domain proceeding relating to
the Mortgaged Property or any portion thereof.  At all times other than during
the continuance of an Event of Default, the Mortgagor shall have the exclusive
right to settle, compromise, and adjust any and all claims, rights, or proceeds
under any insurance policy maintained by the Mortgagor relating to the Mortgaged
Property.

 

5.             Assignment of Leases and Rent. All of the Mortgagor’s interest in
and rights under the Leases now existing or hereafter entered into, and all of
the Rents, whether now due, past due, or to become due, and including all
prepaid rents and security deposits, and all other amounts due with respect to
any of the other Mortgaged Property, are hereby absolutely, presently and
unconditionally assigned and conveyed to the Mortgagee to be applied by the
Mortgagee in payment of all sums due with respect to, the Indebtedness and all
other sums payable under this Mortgage.  At all times other than during the
continuance of any Event of Default, the Mortgagor shall have a license to
collect and receive all Rents and other amounts, which license shall be
terminated at the sole option of the Mortgagee, without regard to the adequacy
of its security hereunder and without notice to or demand upon the Mortgagor,
upon the occurrence and during the continuance of any Default.  It is understood
and agreed that neither the foregoing assignment to the Mortgagee nor the
exercise by the Mortgagee of any of its rights or remedies under Section 7
hereof shall be deemed to make the Mortgagee a “mortgagee-in-possession” or
otherwise responsible or liable in any manner with respect to the Mortgaged
Property or the use, occupancy, enjoyment or any portion thereof, unless and
until the Mortgagee, in person or by agent, assumes actual possession thereof. 
Nor shall appointment of a receiver for the Mortgaged Property by any court at
the request of the Mortgagee or by agreement with the Mortgagor, or the entering
into possession of any part of the Mortgaged Property by such receiver, be
deemed to make the Mortgagee a mortgagee-in-possession or otherwise responsible
or liable in any manner with respect to the Mortgaged Property or the use,
occupancy, enjoyment or operation of all or any portion thereof.  Upon the
occurrence and during the continuance of any Event of Default, this shall
constitute a direction to and full authority to each lessee under any Leases,
each guarantor of any of the Leases and any other Person obligated under any of
the Mortgaged Property to pay all Rents and other amounts owing to the Mortgagor
with respect to the Mortgaged Property to the Mortgagee without proof of the
Event of Default relied upon.  The Mortgagor hereby irrevocably authorizes each
such Person to rely upon and comply with any notice or demand by the Mortgagee
for the payment to the Mortgagee of any Rents and other amounts due or to become
due to the Mortgagor with respect to the Mortgaged Property.

 

6.             Other Covenants.  At any time and from time to time, upon the
written request of the Mortgagee, and at the sole expense of the Mortgagor, the
Mortgagor will promptly and duly execute and deliver such further instruments
and documents (which instruments and documents shall be in form and substance
reasonably acceptable to Mortgagor) and take such further actions

 

6

--------------------------------------------------------------------------------


 

as the Mortgagee reasonably may request for the purposes of obtaining or
preserving the full benefits of this Mortgage and of the rights and powers
granted by this Mortgage.

 

7.             Default: Remedies. (a) If an Event of Default has occurred and is
continuing, the Mortgagee may, either in person or by an agent or
court-appointed receiver, and without regard to the adequacy of its security:

 

(i)            commence an action to foreclose this Mortgage or specifically
enforce any of the covenants hereof;

 

(ii)           enter upon and take possession of the Mortgaged Property or any
part thereof and do any acts which it deems necessary or desirable in its
reasonably exercised discretion (including without limitation the construction
of improvements and the making of alterations) to preserve the value,
marketability or rentability of the Mortgaged Property or any part thereof or
interest therein, increase the income therefrom or protect the lien and security
hereof;

 

(iii)          with or without entering upon and taking possession of the
Mortgaged Property (A) direct, or cause the Mortgagor to direct, all tenants or
other obligors under all leases to pay all rents directly to the Mortgagee,
(B) collect all rents as the same become due and payable, (C) take such action
as the Mortgagee shall deem necessary or desirable in order to enforce the
provisions of any lease and (D) amend, modify, extend, enter into or terminate
any lease or waive performance by any tenant or other obligor thereunder of any
provision thereof, in the name of the Mortgagor or otherwise;

 

(iv)          bring an appropriate action from time to time to recover any sums
required to be paid by the Mortgagor under the terms of this Mortgage as they
become due, without regard to whether or not any other sums secured by this
Mortgage shall be due, and without prejudice to the right of the Mortgagee
thereafter to bring an action of mortgage foreclosure, or any other action, for
any Event of Default existing at the time the earlier action was commenced; or

 

(v)           exercise any other remedy available to it hereunder, at law or in
equity.

 

(b)           If an Event of Default shall have occurred and be continuing, the
Mortgagee, as a matter of right and without notice to the Mortgagor, shall have
the right to apply to any court having jurisdiction to appoint a receiver or
receivers of the Mortgaged Property, and the Mortgagor hereby irrevocably
consents to any such appointment.  Any such receiver(s) shall have all of the
usual powers and duties of receivers in like or similar cases and all of the
powers and duties of the Mortgagee in case of entry as provided in
Section 7(a)(ii), and shall continue as such and exercise such powers until the
date of confirmation of the sale of the Mortgaged Property unless such
receivership is sooner terminated.

 

(c)           WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING: FOR THE
PURPOSE OF OBTAINING POSSESSION OF THE MORTGAGED PROPERTY, THE MORTGAGOR AND
ADDITIONAL MORTGAGOR EACH HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY, PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE COMMONWEALTH OF

 

7

--------------------------------------------------------------------------------


 

PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR THE MORTGAGOR AND ADDITIONAL
MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR THROUGH THE MORTGAGOR AND ADDITIONAL
MORTGAGOR, AS OF ANY TERM OR TIME, TO COMMENCE AN ACTION IN EJECTMENT FOR
POSSESSION OF THE MORTGAGED PROPERTY AND TO APPEAR IN SUCH COURT FOR AND TO
CONFESS JUDGMENT AGAINST THE MORTGAGOR AND ADDITIONAL MORTGAGOR, AND AGAINST ALL
PERSONS CLAIMING UNDER OR THROUGH THE MORTGAGOR AND ADDITIONAL MORTGAGOR, IN
FAVOR OF THE MORTGAGEE, FOR RECOVERY BY THE MORTGAGEE OF POSSESSION THEREOF, FOR
WHICH THIS MORTGAGE, OR A COPY THEREOF VERIFIED BY AFFIDAVIT, SHALL BE A
SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY IMMEDIATELY BE ISSUED
FOR POSSESSION OF THE MORTGAGED PROPERTY, WITHOUT ANY PRIOR WRIT OR PROCEEDING
WHATSOEVER, AND WITHOUT ANY STAY OF EXECUTION.  THE MORTGAGOR AND ADDITIONAL
MORTGAGOR EACH HEREBY IRREVOCABLY WAIVES AND RELEASES ALL ERRORS IN SAID
PROCEEDINGS AND IN THE ENTRY OF ANY JUDGMENT RESULTING THEREFROM, STAY OF
EXECUTION, THE RIGHT OF INQUISITION AND EXTENSION OF TIME OF PAYMENT.  IF FOR
ANY REASON AFTER SUCH ACTION HAS BEEN COMMENCED IT SHALL BE DISCONTINUED, OR
POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR BE RESTORED TO THE
MORTGAGOR, THE MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT OR
ANY SUBSEQUENT EVENT OF DEFAULT TO BRING ONE OR MORE FURTHER ACTIONS AS ABOVE
PROVIDED TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY.  THE MORTGAGEE
MAY BRING AN ACTION IN EJECTMENT AND CONFESS JUDGMENT THEREIN BEFORE OR AFTER
THE INSTITUTION OF PROCEEDINGS TO FORECLOSE THIS MORTGAGE, OR AFTER ENTRY OF
JUDGMENT THEREIN, OR AFTER SHERIFF SALE OF THE MORTGAGED PROPERTY IN WHICH THE
MORTGAGEE IS THE SUCCESSFUL BIDDER.  THE AUTHORIZATION TO PURSUE SUCH
PROCEEDINGS FOR OBTAINING POSSESSION AND TO CONFESS JUDGMENT THEREIN IS AN
ESSENTIAL PART OF THE REMEDIES FOR ENFORCEMENT OF THIS MORTGAGE AND SHALL
SURVIVE ANY EXECUTION SALE TO THE MORTGAGEE.

 

THE MORTGAGOR AND ADDITIONAL MORTGAGOR EACH EXPRESSLY ACKNOWLEDGES THAT THIS IS
A COMMERCIAL TRANSACTION, THAT THE FOREGOING PROVISION FOR CONFESSION OF
JUDGMENT HAS BEEN READ, UNDERSTOOD AND VOLUNTARILY AGREED TO BY THE MORTGAGOR
AND ADDITIONAL MORTGAGOR AND THAT BY AGREEING TO SUCH PROVISION THE MORTGAGOR
AND ADDITIONAL MORTGAGOR EACH IS WAIVING IMPORTANT LEGAL RIGHTS, INCLUDING ANY
RIGHT TO NOTICE OR A HEARING WHICH MIGHT OTHERWISE BE REQUIRED BEFORE ENTRY OF
JUDGMENT HEREUNDER.

 

 

Mortgagor’s Initials:

 

 

 

 

 

Additional Mortgagor’s Initials:

 

 

 

 

 

--------------------------------------------------------------------------------


 

(d)           The proceeds of any sale of any of the Mortgaged Property shall be
applied pursuant to the Loan Agreement.

 

(e)           The Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshaling in the event of any sale of the Mortgaged
Property or any interest therein.

 

8.             Remedies Not Exclusive.  The Mortgagee shall be entitled to
enforce payment of the indebtedness and performance of the Indebtedness and to
exercise all rights and powers under this Mortgage or under any of the other
Loan Documents or other agreement or any laws now or hereafter in force,
notwithstanding some or all of the Indebtedness may now or hereafter be
otherwise secured, whether by deed of trust, deed to secure debt, mortgage,
security agreement, pledge, lien, assignment or otherwise.  Neither the
acceptance of this Mortgage nor its enforcement, shall prejudice or in any
manner affect the Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by the Mortgagee, it being agreed that the
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by the Mortgagee in such order and manner as the Mortgagee may
determine in its absolute discretion.  No remedy herein conferred upon or
reserved to the Mortgagee is intended to be exclusive of any other remedy herein
or by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute.  Every power or remedy given by any of the Loan
Documents to the Mortgagee or to which they may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by the Mortgagee.  In no event shall the Mortgagee, in the
exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to the Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and the
Mortgagee shall not in any way be made liable for any act, either of commission
or omission, in connection with the exercise of such remedies.

 

9.             Performance by the Mortgagee of the Mortgagor’s Indebtedness.  If
the Mortgagor fails to perform or comply with any of its agreements contained
herein the Mortgagee, at its option, but without any obligation so to do, during
the continuance of an Event of Default may perform or comply, or otherwise cause
performance or compliance, with such agreement.  The  reasonable expenses of the
Mortgagee incurred in connection with actions undertaken as provided in this
Section, together with interest thereon at a rate per annum equal to the rate
payable under the Subsidiary Note after the occurrence of an Event of Default
(the “Default Rate”), from the date of payment by the Mortgagee, as applicable,
to the date reimbursed by the Mortgagor, shall be payable by the Mortgagor to
the Mortgagee on demand.

 

10.           Duty of the Mortgagee.  The Mortgagee’s sole duty with respect to
the custody, safekeeping and physical preservation of any Mortgaged Property in
its possession, under the Uniform Commercial Code or otherwise, shall be to deal
with it in the same manner as the Mortgagee deals with similar property for its
own account.  Neither the Mortgagee nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand,

 

2

--------------------------------------------------------------------------------


 

collect or realize upon any of the Mortgaged Property or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Mortgaged Property upon the request of the Mortgagor or any other Person or to
take any other action whatsoever with regard to the Mortgaged Property or any
part thereof.

 

11.           Powers Coupled with an Interest.  All powers, authorizations and
agencies contained in this Mortgage are coupled with an interest and are
irrevocable until the earlier of the date (a) this Mortgage is terminated and
the lien created hereby is released and (b) the Indebtedness has been repaid in
full and the Mortgagee has no further obligation to make any advances , or
extend any credit hereunder or under any Loan Documents.

 

12.           Filing of Financing Statements.  The Mortgagor authorizes the
Mortgagee to file financing statements with respect to the Mortgaged Property
without the signature of the Mortgagor in such form and in such filing offices
as the Mortgagee reasonably determines appropriate to perfect the security
interests of the Mortgagee under this Mortgage.  A carbon, photographic or other
reproduction of this Mortgage shall be sufficient as a financing statement for
filing in any jurisdiction.

 

13.           Security Agreement under Uniform Commercial Code.  (a) It is the
intention of the parties hereto that this Mortgage shall constitute a Security
Agreement within the meaning of the Uniform Commercial Code of the State in
which the Mortgaged Property is located (the “Uniform Commercial Code”).  If an
Event of Default shall occur, then in addition to having any other right or
remedy available at law or in equity, the Mortgagee shall have the option of
either (i) proceeding under the Uniform Commercial Code and exercising such
rights and remedies as may be provided to a secured party by the Uniform
Commercial Code with respect to all or any portion of the Mortgaged Property
which is personal property (including, without limitation, taking possession of
and selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting the
Mortgaged Property in accordance with the Mortgagee’s rights, powers and
remedies with respect to the real property (in which event the default
provisions of the Uniform Commercial Code shall not apply).  If the Mortgagee,
shall elect to proceed under the Uniform Commercial Code, then fifteen days’
notice of sale of the personal property shall be deemed reasonable notice and
the reasonable expenses of retaking, holding, preparing for sale, selling and
the like incurred by the Mortgagee shall include, but not be limited to,
attorneys’ fees and legal expenses.  At the Mortgagee’s request, the Mortgagor
shall assemble the personal property and make it available to the Mortgagee at a
place designated by the Mortgagee which is reasonably convenient to both
parties.

 

(b) The Mortgagor, the Additional Mortgagor and the Mortgagee agree, to the
extent permitted by law, that this Mortgage upon recording or registration in
the real estate records of the proper office shall constitute a financing
statement filed as a “fixture filing” within the meaning of the Uniform
Commercial Code.

 

14.           Amendments in Writing; No Waiver; Cumulative Remedies.  (a) None
of the terms or provisions of this Mortgage may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Mortgagor
and the Mortgagee in accordance with the terms of the Loan Agreement.

 

3

--------------------------------------------------------------------------------


 

(b) No failure to exercise, nor any delay in exercising, on the part of the
Mortgagee, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Mortgagee of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Mortgagee would otherwise have on any future occasion.

 

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

15.           Successors and Assigns.  This Mortgage shall run with the land and
be binding upon the successors and assigns of the Mortgagor and shall inure to
the benefit of the Mortgagee, the Lenders and their respective successors and
assigns.

 

16.           Mortgagor’s Waiver of Rights. THE MORTGAGOR ACKNOWLEDGES THAT THE
TRANSACTION OF WHICH THIS MORTGAGE IS A PART IS A TRANSACTION WHICH DOES NOT
INCLUDE EITHER AGRICULTURAL REAL ESTATE, OR RESIDENTIAL REAL ESTATE EXCEPT AS
OTHERWISE SET FORTH HEREIN, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
MORTGAGOR WAIVES THE BENEFIT OF ALL LAWS NOW EXISTING OR THAT MAY SUBSEQUENTLY
BE ENACTED PROVIDING FOR (I) ANY APPRAISEMENT BEFORE SALE OF ANY PORTION OF THE
MORTGAGED PROPERTY, (II) ANY EXTENSION OF THE TIME FOR THE ENFORCEMENT OF THE
COLLECTION OF THE INDEBTEDNESS OR THE CREATION OR EXTENSION OF A PERIOD OF
REDEMPTION FROM ANY SALE MADE IN COLLECTING SUCH DEBT AND (III) EXEMPTION OF THE
MORTGAGED PROPERTY FROM ATTACHMENT, LEVY OR SALE UNDER EXECUTION OR EXEMPTION
FROM CIVIL PROCESS.  EXCEPT AS OTHERWISE SET FORTH HEREIN, TO THE FULL EXTENT
THE MORTGAGOR MAY DO SO, THE MORTGAGOR AGREES THAT THE MORTGAGOR WILL NOT AT ANY
TIME INSIST UPON, PLEAD, CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF ANY LAW NOW
OR HEREAFTER IN FORCE PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY,
EXEMPTION, EXTENSION, REINSTATEMENT OR REDEMPTION, OR REQUIRING FORECLOSURE OF
THIS MORTGAGE BEFORE EXERCISING ANY OTHER REMEDY GRANTED HEREUNDER AND THE
MORTGAGOR, FOR THE MORTGAGOR AND ITS SUCCESSORS AND ASSIGNS, AND FOR ANY AND ALL
PERSONS EVER CLAIMING ANY INTEREST IN THE MORTGAGED PROPERTY, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVES AND RELEASES ALL RIGHTS OF REINSTATEMENT,
REDEMPTION, VALUATION, APPRAISEMENT STAY OF EXECUTION, NOTICE OF ELECTION TO
MATURE OR DECLARE DUE THE WHOLE OF THE SECURED INDEBTEDNESS AND MARSHALLING IN
THE EVENT OF FORECLOSURE OF THE LIENS HEREBY CREATED.

 

17.           Partial Release; Full Release.  The Mortgagee may release, for
such consideration or none, as it may require, any portion of the Mortgaged
Property without, as to the remainder of the Mortgaged Property, in any way
impairing or affecting the lien, security interest and priority herein provided
for the Mortgagee compared to any other lien holder or secured party. Upon full
payment of all the Indebtedness and of all amounts owed by the Additional
Mortgagor under the

 

4

--------------------------------------------------------------------------------


 

Loan Documents all in accordance with their respective terms and at the time and
in the manner provided, and when the Mortgagee has no further obligation to make
any advance, or extend any credit hereunder or under any Loan Documents, this
conveyance shall be null and void, and thereafter, upon demand therefor, an
appropriate instrument of reconveyance or release shall promptly be made by the
Mortgagee to the Mortgagor, at the expense of the Mortgagor.

 

18.           Notices.  Each notice, demand or other communication in connection
with this Mortgage shall be in writing and shall be given as provided in the
Loan Agreement for notices required by the Loan Agreement except that notices to
the Mortgagor shall be addressed to 5100 Neville Road, LLC, c/o Brad Foote Gear
Works, Inc. at the address for notices to the Additional Mortgagor in the Loan
Agreement.

 

19.           Successors; The Mortgagor; Gender.  All provisions hereof shall
bind the Mortgagor and the Mortgagee and their respective permitted successors,
vendees and assigns and shall inure to the benefit of the Mortgagee, its
permitted successors and assigns, and the Mortgagor and its permitted successors
and assigns.  The Mortgagor shall not have any right to assign any of its rights
hereunder.  Except as limited by the preceding sentence, the word “Mortgagor”
shall include all Persons claiming under or through the Mortgagor and all
Persons liable for the payment or performance by the Mortgagor of any of the
Indebtedness whether or not such Persons shall have executed the Loan Agreement
or this Mortgage.  Wherever used, the singular number shall include the plural,
the plural the singular, and the use of any gender shall be applicable to all
genders.

 

20.           Care by the Mortgagee.  The Mortgagee shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Mortgaged Property assigned by the Mortgagor to the Mortgagee or in the
Mortgagee’s possession if it takes such action for that purpose as the Mortgagor
requests in writing, but failure of the Mortgagee to comply with any such
request shall not be deemed to be (or to be evidence of) a failure to exercise
reasonable care, and no failure of the Mortgagee to preserve or protect any
rights with respect to such Mortgaged Property against prior parties, or to do
any act with respect to the preservation of such Mortgaged Property not so
requested by the Mortgagor, shall be deemed a failure to exercise reasonable
care in the custody or preservation of such Mortgaged Property.

 

21.           No Obligation on Mortgagee.  This Mortgage is intended only as
security for the Indebtedness.  Anything herein to the contrary notwithstanding
(i) the Mortgagor shall be and remain liable under and with respect to the
Mortgaged Property to perform all of the obligations assumed by it under or with
respect to each thereof, (ii) the Mortgagee shall have no obligation or
liability under or with respect to the Mortgaged Property by reason or arising
out of this Mortgage prior to a foreclosure or other sale of the Mortgaged
Property pursuant to the terms hereof and (iii) the Mortgagee shall not be
required or obligated in any manner to perform or fulfill any of the obligations
of the Mortgagor under, pursuant to or with respect to any of the Mortgaged
Property prior to a foreclosure or other sale of the Mortgaged Property pursuant
to the terms hereof.

 

22.           Governing Law, Submission to Jurisdiction.  This Mortgage shall be
governed by the laws of the state where the Land are located.  Whenever
possible, each provision of this Mortgage shall be interpreted in such manner as
to be effective and valid under applicable law,

 

5

--------------------------------------------------------------------------------


 

but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

 

23.           JURY TRIAL.  THE MORTGAGOR AND MORTGAGEE HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE, THE LOAN
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY

 

24.           No Merger.  It being the desire and intention of the parties
hereto that this Mortgage and the lien hereof do not merge in fee simple title
to the Land, it is hereby understood and agreed that should the Mortgagee
acquire an additional or other interests in or to the Land or the ownership
thereof, then, unless a contrary intent is manifested by the Mortgagee as
evidenced by an express statement to that effect in an appropriate document duly
recorded, this Mortgage and the lien hereof shall not merge in the fee simple
title, toward the end that this Mortgage may be foreclosed as if owned by a
stranger to the fee simple title.

 

25.           Open-End Mortgage.  This Mortgage is an Open-End Mortgage as
defined in 42 Pa. C.S.A. § 8143(f) and, as such, is entitled to the benefits of
Senate Bill 693, 1989 session of the General Assembly of Pennsylvania (the
“Act”) as codified at 42 Pa. C.S.A. §8143 et seq.  The parties to this Mortgage
intend that, in addition to any other debt or obligations secured hereby, this
Mortgage shall secure unpaid balances of advances made pursuant to the Loan
Agreement after this Mortgage is left for record with the Recorder’s Office of
the County where the Mortgaged Property is located, whether such advances are
made pursuant to an obligation of the Agent, the Lenders or otherwise.  The
maximum amount of unpaid indebtedness secured by this Mortgage is $72,000,000,
which indebtedness may consist of present and future loans made under the Loan
Agreement, interest thereon, fees payable pursuant thereto, advances made with
respect to the Mortgaged Property for the payment of, among other things, taxes,
assessments, maintenance charges, insurance premiums and the like, and costs and
expenses, including but not limited to attorney’s fees, incurred for the
protection of the Mortgaged Property or the lien and security of this Mortgage
or by reason of an Event of Default.

 

26.           Joinder and Subordination by Additional Mortgagor. The Additional
Mortgagor leases the Land and Improvements from the Mortgagor ( as successor to
BFG Pittsburgh LLC which was the original landlord) pursuant to a Lease
Agreement (the “Facility Lease”), dated as of August 22, 2007. The Additional
Mortgagor hereby joins in the execution and delivery of this Mortgage and hereby
grants, bargains, sells, mortgages, pledges and assigns unto Mortgagee and
grants a security interest in all of Additional Mortgagor’s right, title and
interest in and to the Facility Lease and the Land, the Improvements and the
rest of the Mortgaged Property as security for the obligations of the Additional
Mortgagor to the Mortgagee under the Loan Agreement and the Notes.  The
Additional Mortgagor joins in and makes on its own behalf for the benefit of the
Mortgagee each of the agreements of the Mortgagor set forth herein with respect
to the Mortgaged Property.  The Additional Mortgagor hereby subordinates the
Facility Lease and the leasehold estate created by the Facility Lease in the
Mortgaged Property to the lien of this Mortgage.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Mortgage to be duly
executed and delivered as of the date first above written.

 

 

5100 NEVILLE ROAD, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Ralph Placzek

 

Name: Ralph Placzek

 

Title: Authorized Signatory

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ Ralph Placzek

 

Name: Ralph Placzek

 

Title: Vice President – Finance and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description of the Land

 

All that certain piece or parcel of ground situate in the Township of Neville,
County of Allegheny, and Commonwealth of Pennsylvania, being bounded and
described as follows:

 

Beginning at a monument on the southerly line of the right of way of the
Pittsburgh, Chartiers and Youghiogheny Railway Company, 66 feet wide, at its
intersection with the dividing line between Lot No. 29 and the westerly side of
a 30 foot street as shown on the R. A. Phillips Ohio River Back Channel Plan of
Lots as recorded in the Recorder of Deeds Office of Allegheny County in Special
Plan Book of the Back Channel of the Ohio River, said point of beginning also
being on the easterly line of land now or formerly of the Pittsburgh Screw and
Bolt Company, formerly of the Graham Bolt and Nut Company as conveyed by deed
recorded in Deed Book Volume 2387, page 253; thence by the southerly line of the
aforesaid Pittsburgh, Chartiers & Youghiogheny Railway Company, being 36 feet
from the parallel to the center line of the Right of Way, South 70° 09’ 22”
East, a distance of 916.90 feet to a point on line of land now or formerly of
the Dravo Corporation, said point also being the northwest corner of easement
described in deed recorded in Deed Book Volume 2830, page 423; thence by the
westerly line of the said Dravo Corporation South 9° 25’ 38” West, a distance of
286.15 feet to a point on the former U.S. Harbor line of the Ohio River Back
Channel; thence by the said former U.S. Harbor line North 67° 18’ 46.7” West, a
distance of 926.49 feet to a point on the aforesaid easterly line of land now or
formerly of the Pittsburgh Screw & Bolt Company; thence by said line North 9°
25’ 38” East, a distance of 239.42 feet to a point at the place of beginning.

 

Together with an easement for ingress and egress as created by deed from Dravo
Corporation, a Pennsylvania corporation, to William P. Witherow, dated March 23,
1945 and recorded April 2, 1945 in Deed Book Volume 2830, page 423, over the
following property:

 

Beginning at a point on the southerly right of way line of the Pittsburgh,
Chartiers and Youghiogheny Railway Company, 66 feet wide, at its intersection
with land now or formerly of the Lemont Realty Company as described in deed
recorded in the Recorder of Deeds Office of Allegheny County, Pennsylvania in
Deed Book Volume 3454, page 93, said point of beginning also being South 70° 09’
22” East, a distance of 916.90 feet along the southerly side of the aforesaid
right of way 36 feet and parallel to the center line, from its intersection with
the westerly line of a 30 foot street between Lots 29 and 53 in the R. A.
Phillips Ohio River Back Channel Plan of Lots as recorded in the Special Plan
Book of the Back Channel of the Ohio River; said point of beginning also being
the point of beginning of the description of easement of right of way for
ingress, egress and regress as recorded in Deed Book Volume 2830, page 423;
thence by the southerly line of the Pittsburgh, Chartiers and Youghiogheny
Railway Company 36 feet from and parallel to the center line, South 70° 09’ 22”
East, a distance of 61.30 feet to a point; thence through lands now or formerly
of the Dravo Corporation South 40° 26’ 38” West, a distance of 32.05 feet to a
point; thence by the same North 70° 09’ 22” West, a distance of 44.51 feet to a
point on line of land of the aforesaid Lemont Realty Company; thence by the said
line North 9° 25’ 38” East, a distance of 30.50 feet to a point of beginning.

 

Together with an easement for crossing as reserved in deed from William D.
O’Neil to Pittsburgh, Chartiers and Youghiogheny Railway Company dated
November 6, 1900 and recorded in Deed Book Volume 1102, page 201 over the
following described property:

 

--------------------------------------------------------------------------------


 

Beginning at a point on the southerly side of the right of way of the
Pittsburgh, Chartiers and Youghiogheny Railway Company 66 feet wide, at the
northeasterly corner of the easement for passage across land now or formerly of
Dravo Corporation; described in deed recorded in the Recorder of Deeds Office of
Allegheny County, Pennsylvania in Deed Book Volume 2830, page 423; thence by the
aforesaid southerly side of the said right of way, 36 feet from a parallel to
the center line North 70° 09’ 22” West, a distance of 21.37 feet to a point;
thence crossing the aforesaid right of way, North 40° 26’ 38” East, a distance
of 70.51 feet to a point on the southerly line of Neville Street, 40 feet wide,
said line also being the northerly line of the aforesaid right of way of the
Pittsburgh, Chartiers and Youghiogheny Railway Company; thence by said line
South 70° 09’ 22” East, a distance of 21.37 feet to a point; thence crossing the
aforesaid right of way in a southwesterly direction South 40° 26’ 38” West, a
distance of 70.51 feet more or less to the point of beginning.

 

Being designated as Block 211-A, Lot No. 25 in the Deed Registry Office of
Allegheny County.

 

Being the same property as was conveyed by deed of Lemont Realty Company dated
June 16, 1966 and recorded in the Recorder’s Office of Allegheny County,
Pennsylvania in Deed Book Volume 4253, page 336 unto Herman Sommers (25%); Mary
Sommers (25%); Vivian Cohn (12.50%); Nathan Cohn (12.50%); Richard Gillespie
(12.50%) and Meryle Gillespie (12.50%).

 

Parcel I.D. No. 0211-A-00025-0000-00.

 

--------------------------------------------------------------------------------